Citation Nr: 0208817	
Decision Date: 07/31/02    Archive Date: 08/02/02

DOCKET NO.  98-08 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for headaches.

(The issue of entitlement to service connection for a 
disability manifested by constipation will be the subject of 
a later decision by the Board of Veterans' Appeals (Board).)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from January 1941 to 
October 1945.

This matter comes before the Board on appeal from an 
April 1998 rating decision by the RO that denied an 
application to reopen a previously denied claim of service 
connection for headaches.  In September 2000, the veteran 
testified at a hearing before a member of the Board.  In 
November 2000, the Board granted the veteran's application to 
reopen the claim of service connection for headaches and 
remanded the issue for additional development.

The Board is undertaking additional development on the issue 
of entitlement to service connection for a disability 
manifested by constipation pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When the additional evidentiary 
development is completed, the Board will provide notice of 
the development as required by Rule of Practice 903.  
(67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903.)  After giving the notice and reviewing 
any response from the veteran, the Board will prepare a 
separate decision addressing this issue.


FINDING OF FACT

The veteran has headaches that likely resulted from injury 
during his military service.



CONCLUSION OF LAW

The veteran has headaches that are the result of injury 
incurred during active military service.  38 U.S.C.A. § 1110 
(West Supp. 2002); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2001); 38 C.F.R. § 3.303(a) (2001).  Service connection is 
also warranted where the evidence shows that a chronic 
disability or disorder has been caused or aggravated by an 
already service-connected disability.  38 C.F.R. § 3.310 
(2001).  When disease is shown as chronic in service, or 
within a presumptive period so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date are service connected 
unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b) (2001).  

The veteran claims that his headaches are the result of an 
injury sustained during military service in 1941.  
Specifically, he claims that, during a car accident, he hit 
his head, and has continued to suffer from residuals of such 
injury.  In this regard, the Board notes that the veteran's 
service medical records do confirm that, in May 1941, the 
veteran was hospitalized after being involved in a motor 
vehicle accident.  The records show that the veteran struck 
his head against the windshield of the car and sustained head 
injuries.  Final diagnoses included left frontal region 
wounds, and patellar region contusions.  VA outpatient 
treatment reports, dated from December 1997 to the present, 
show that the veteran received treatment for headaches.  

Based on a review of the record, the Board concludes that a 
grant of service connection is warranted for headaches.  
Simply put, the Board finds that, although the veteran's 
service medical records do not mention that the veteran had 
headaches, it does reflect a head injury.  The veteran also 
has submitted a March 1998 statement from an individual who 
had served with the veteran and who supports the veteran's 
contentions that he had had headaches during military 
service.  

The Board acknowledges that VA outpatient treatment reports 
show that the veteran also complained of ongoing headaches in 
January 1998 since sustaining a fall with concussion to the 
head in December 1997.  Nevertheless, there is no medical 
opinion indicating that the veteran's headaches are due to a 
post-service head injury rather than the one in service.  
Even the October 2001 VA examination report strongly suggests 
that the veteran's headaches are likely due to head trauma 
sustained during service, and while the VA opinion is not 
entirely clear as to which head injury, the opinion tends to 
support the veteran's claim.  Clearly, the opinion does not 
indicate that headaches are not due to the 1941 injury.  
Moreover, the Board notes that a contradictory medical 
opinion has not been presented.  

In summary, despite evidence suggesting that the veteran had 
a post-service head injury that may have resulted in 
continued headaches, the evidence equally suggests that his 
currently diagnosed headaches are due to in-service head 
injury, particularly in light of the evidence showing the 
veteran's injuries sustained in the May 1941 car accident.  
The Board finds that the evidence regarding a nexus to 
military service is consequently in relative equipoise.  
Consequently, with resolution of doubt in the veteran's 
favor, it may be concluded that the veteran's headaches are 
attributable to active military service.  Therefore, service 
connection for headaches is warranted.  

In deciding this claim, the Board has considered the duty-to-
assist obligations prescribed by the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), as 
implemented by VA regulations.  66 Fed. Reg. 45,620, 45,630-
32 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  It is the Board's 
conclusion that the new law does not preclude the Board from 
proceeding at this time to a final adjudication of the 
veteran's claim of service connection for headaches.  The 
Board finds that further action by the RO in accordance with 
the VCAA is not necessary in this case especially in light of 
the decision to grant the benefit sought-service connection 
for headaches.  Consequently, adjudication of this appeal 
without referral to the RO for additional consideration under 
the new law poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92 (1992).


ORDER

Service connection for headaches is granted.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

